omcg       OF THE ATTORNEY GENERAL OF -
                                 AUSTIN
ww.-o.~w
Avwomw-


           gp* ffcor~e Ii. Sheppard
           Co&roller     of Public Accounts
           Au8tin, Texas                              ‘.

           pear Sir:                      oplnioi I?00 O-4046
                                          Rer Authority of the Comptroller .
                                                to credit a tax assossor-col-
                   .                            lectorls  account for taxes
                                                reported delinquent vhen list
                                                of delinquents is not aocorii-
                                                panied by the certificate    of
                                              . the comlssioners~    cowt ro-
                                                qulred by Artlclo 7263.
                     This will acknovlodga~recalpt     of gijur letter of Septen-
           tar 27th, requesting the opinlon’of     this dopartmnt upon the
           mtter stzmarieed in the caption hopeof.        t:e quote the body of
           rour letter in full as follows 1
                    “We 620 QnClOol~ copies of the form prcscrib-
               ed by this Departmnt for tho tax assessor-collector
               to use each ycor in reporting repaid porsonol prop-.
               erty taxes d@lnquucnt,
                     “Somstimas the comissionors      court refuses to
               approve tho tax assessor-collector18     report of the
               delinquent lnsolvont taxes, because of the cartlfl-
               csto YO hnve proscribed for thein ,to -sign, You vi11
               note that the certificate rofars to sovoral rrticlot:
               of the Revised Civil Stntutos, and posslbl:; mend-
               nonts to some of then, Those articles,      ‘in a my, atato
               the kind of cortlficsto     to be made by the tnx ~SSCSSOP-
               collector   6nd the certificate   to be made by the cofii-
               nissioncrs~   court.
                     *& few days sgo ve recslvod l?orn 16 wher4.n the
               comlssloncrs  I cwrt h;ld chsnged their cortlficatc
               befora they approved the oupplenont.     A copy of the
               fom of tholr certificate    1s enclosed.
                                                                  ._
                    ,                                                  .2P*


#r. OeOr&3H. Sheppard, Page 2


          “Due to the speqlal provleions of the artlcles-
   referred to on the form we have prescribed and-due
   to the fast that the Comptroller is prohibited from
   orediting the tax assessor-collectorVe      account vlth
   the taxes reported delinquent, exoopt under certain
   oondltlons,    Ve.shall ask’that you advise us Vhether
   or not Ve would have the authority      to credit the tax
   assessor-collector’s    account vith the taxes ha has
   reported delinquent by accepting     the certlflaate
   vritten by the cosinlsslonerat court of this partlcu-
   lar county.
  . .
          “We shall also appreciate your advising ua whether
   or not Vo should mke any changes in the affidavit        and
   the form of certificate     ~6 have prescribed,”
          The pertinent portion of the certlfloato which appears
on your Porn 16 to be exocuted.by the membe5s of the comlsslon-
ersI court reads as follovsr                 ,
         ‘%-&I is to certify,  that the within delinquent
   and insolvent list has been examined by the comls-
   sioners t court and that the persons vhose nasnes ap-
   pear thoreon hove no property out of vhlch to nnkc
   tho tsxos assessed a@nst thm or have moved out of
   the county, or no property can be found in the coun-
   ty belonging to such persons out of Vhlch to make
   taxes due (Sac Art. 7263, R. S. 1925), and that
               assessor  and collector Is entitled  to
   credit as show thereon as follows,    to-vitr”
          This certificate la preceded’on your fors by tho af-
fidavit of the assessor and collector    to the effect th6t the
Vlthln list of delinquent and insolvent tax,nngers Is correct,
thot’he has exhausted all resources to coll.oct the tams shovn
and thst he 1s entitled to credit the same as umollocted     tax-
OS, as required by the statutes therein listed.
           As changed by the comisnlonerst   court In question
the cortlflcotc   of the commlsslonars~ court la made to read as
r0110v3:                          ,..
Hr. oeorgo H. Shoppnrd, Page 3


         “Thla is to oortify,  that-tho   within delin--
   quent and Insolvent list haa been exanlnod by the
   oomlsslonorsl    court and ln reliance upon the a-
   bove affidavit,             , as8esBor and collector
   g ;;::iled    to cmmwn             thereon as follows,

          We qudte Article 7263, Revised Civil Statute0 1925,
vhich sets out the roqul.ronents of the oertlflcate    to be slgnod
by the oommlssionsrs ’ court a8 follovs:
        .
           “The tax collector  shall make out on forms
    to be.furnlshed    for that purpose by the Comptroller,
    between Apivll first and the flftaonth    of each year,
    list of delinquent or. Insolvent taxpayers, the cap-
     tion of vhich shall bo, tho ‘list    of delmqusnt or
     Insolvent taxpayers.’    In this list he shall give
     the nsme of the person, firm, ci%pnny or corporation
     from whom the taxes are duo, in separate cdlunns;~
     and he shall post ono copy of those delinquent or
     Insolvent. lists at the courthouse door of the county,
     and ono list at the courthowe door, or where court
     is usually held, In each justice precinct ln his




    his acoounts for the anounts due by the Persons, firms,
    companies, or coyporntlons certlfikd   to by the cozmis-
    aioncrs court, as z.bovo prodded i’or,”
         ArtI&    #7l,   Revised Civil   Statutes,   1925, provides
thst t
          “No tax collector in this Str?to ohall be on-
    titled to or be allo~cd either by the county or by
    the Comptroller credit AS approved by Article 7263
    for any taxes reported or roturncd as either delin-
    quent or insolvent * * + until the coraDisslon3rs1
    court OS his county., kfter full consldcrntlon  end in-
or. Ooorco Ii. Sheppard,   page 4'



   vootl atlon, has entered upon or attachea to both
 - 7ilirKkEnt    lists and lists of delinquent lands
   the certlf+cato required by said Article 7263 ’ l 4’”

         It ia provided by Section 6 of Article 7260, Revisoa
Civil Statutes, 1925, that the Comptroller shall prosorlbo and
furnish form to be used by tho collector of taxes and ohall
&opt such ragulatlons as.& dams nacsasary ln regard thereto.
mu   6cctlon al60 requires Ain to "enforce a strict conpliance
of endh;prgvlslon" of Article 7263 and othor Articles thorGin
set out.

       ' We dlrect~your attention to the fact that Article 7263
proviaes that the tax maessor-collector    shall bo entitled to
oredit on final sGttlmGnt   on his aooounts only for the mount
due frm firms, coapsnies or corporations miflcd        tobg the
commissi.oners~ court aa above px+ovidGd foi\.'

          In view of the pLa& vording ln the above~statutos, ve
are compelled to hold that the certificate submitted by the
county ooml.sslonors~ COUrt is not SUffiCient and that you nu6t
be f’wnlshod a cortificato  which COr1p~lss with the provicions of
APtiClG  7263 boforo you are authorlccd to allov crodlt for the
mounts of dollnqucnt tzixcs duo. ThG certlficnte printed on
your fol>m 16 mcots this rsqulroxont.

         Trusting    that vqhave     fully answored your inquiry, we
me




  YIRST ASSISTANT
  ATTORNEY GENERAL                   :'
                                                          ASSi6tsnt
PhllCj